Case 3:16-cv-01854-PGS-DEA Document 56-1 Filed 10/04/19 Page 1 of 21 PageID: 780




 Paul A. Rossi, Esq.
 Admitted Pro Hac Vice
 IMPG Advocates, Inc.
 316 Hill Street
 Mountville, PA 17554
 717.681.8344
 Email: Paul-Rossi@comcast.net

 Larry M. Otter, Esq.
 P.O. Box 575
 Silverdale, PA 18962
 267-261-2948
 Email: larryotter@hotmail.com


                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY

 ALEXANDER ARSENAULT, TRENTON                   :
 POOL and ROQUE DE LA FUENTE,                   :
                                                : Civil Action
             Plaintiffs,                        :
                                                : No. 16-1854-PGS-DEA
       v.                                       :
                                                : PLAINTIFFS’
 TAHESHA WAY, in her official capacity as       : MEMORANDUM IN
 The Secretary of State for the State of        : SUPPORT OF
 New Jersey,                                    : PLAINTIFFS’ MOTION
                                                : FOR SUMMARY
             Defendant.                         : JUDGMENT




                                       1
Case 3:16-cv-01854-PGS-DEA Document 56-1 Filed 10/04/19 Page 2 of 21 PageID: 781




                           TABLE OF CONTENTS

 Table of Contents…………………………………………………………...………2

 Table of Authorities…………………………………………………………….…..3

 I.     Introduction & Summary of the Argument………..…………………...……5

 II.    Standard of Review………………………………………………………….7

 III.   Argument………………………………………………………………….....9

        A.   Strict Scrutiny Analysis Applies to Review of N.J. Stat. Ann
             § 19:23-11 Voter Registration and Residency Requirement for
             The Circulation of New Jersey Political Party Nominating
             Petitions……………………………………………………….………9

        B.   New Jersey’s Party Affiliation Requirement is “Immaterial”
             When Circulators are Members of the Same National Political
             Party Named on the Nominating Petition…………………………...14

        C.   Evidence Support Strict Scrutiny Analysis………………………….15

        D.   New Jersey’s Challenged Residency Requirement for Nomination
             Petition Circulators is Not Narrowly Tailored to Advance a
             Compelling Governmental Interest……………………………….…17

 IV.    Conclusion………………………………………………………………….20

 Certificate of Service………………………………………………………...……21

 Word Count Certification…………………………………………………………22




                                       2
Case 3:16-cv-01854-PGS-DEA Document 56-1 Filed 10/04/19 Page 3 of 21 PageID: 782




                         TABLE OF AUTHORITIES

 Cases

 Buckley v. Am. Const. Law. Found.,
       525 U.S. 182 (1999)…………………………………………………...passim

 Burdick v. Takushi,
       504 U.S. 428 (1992)………………………………………………………..17

 Celotex Corp. v. Catrett,
       477 U.S. 317 (1986)………………………………………………………....7

 Citizens for Tax Reform v. Deters,
       518 F.3d 375 (6th Cir. 2008)……………………………………………...….5

 Citizens in Charge v. Gale,
       810 F.Supp.2d 916 (D. Neb. 2011)……………………………………..….11

 Daien v. Ysursa,
      711 F.Supp.2d (D. Idaho 2010)…………………………………………….11

 FEC v. Wisc. Right to Life,
      551 U.S. 449 (2007)……………………………………..………………8, 17

 Green Party of Pennsylvania v. Aichele,
      89 F.Supp. 3d 723 (E.D. Pa. 2015)……………………….……………12, 19

 Krislov v. Redour,
       226 F.3d 851 (7th Cir. 2000)……………………………………………11, 12

 Libertarian Party of Connecticut v. Merrill,
       2016 WL 10405920 (D. Conn., Jan. 26, 2016)…………………………....12

 Libertarian Party of Virginia v. Judd,
       718 F.3d 308 (4th Cir. 2013)………………………………………...….12, 19

 Meyer v. Grant,
      486 U.S. 414 (1988)……………………………………...……………passim


                                       3
Case 3:16-cv-01854-PGS-DEA Document 56-1 Filed 10/04/19 Page 4 of 21 PageID: 783




 Nader v. Brewer,
      531 F.3d 1028 (9th Cir. 2008)……………………………..……11, 12, 13, 19

 Nader v. Blackwell,
      545 F.3d 459 (6th Cir. 2008)………………………………………………..11

 National Association for Gun Rights, Inc. v. Mangan,
       No. 18-35010 (9th Cir. Aug. 12, 2019)……………………………….…….13

 Quincy Cable TV, Inc. v. FCC,
      768 F.2d 1434 (1985)……………………………………………………....18

 Timmons v. Twin Cities Area New Party,
      520 U.S. 351 (1997)…………………………………………………………8

 Turner Broad Sys., Inc. v. FCC,
      512 U.S. 622 (1994)……………………………………………………..…18

 Wilmoth v Merrill,
      2016 WL 829866 (D. Conn. March 1, 2016)……………………………....12

 Yes on Term Limts v. Savage,
       550 F.3d 1023 (10th Cir. 2008)……………………………………………..19

 Statutes & Rules

 Fed. R. Civ. P. 56(c)…………………………………………………………..……7

 N.J. Stat. Ann. § 19:23-11……………………………………………………….…9




                                       4
Case 3:16-cv-01854-PGS-DEA Document 56-1 Filed 10/04/19 Page 5 of 21 PageID: 784




 I.    INTRODUCTION & SUMMARY OF THE ARGUMENT

       In affirming an Ohio district court’s holding that that a particular Ohio ballot

 access law was unconstitutional, Sixth Circuit Judge McKeague appropriately

 opened the court’s opinion with a lyrical reminder of the apex position enjoyed by

 the First Amendment in the pantheon of rights and responsibilities enjoyed by

 citizens of this county:

       As with the law in general, the First Amendment is a jealous mistress.
       It enables the people to exchange ideas (popular and unpopular alike),
       to assemble with the hope of changing minds, and to alter or preserve
       how we govern ourselves. But in return, it demands that sometimes
       seemingly reasonable measures enacted by our governments give
       way.

 Citizens for Tax Reform v. Deters, 518 F.3d 375, 377 (6th Cir. 2008).

       In evaluating in-state residency requirements for petition circulators, courts

 have nearly unanimously and unflinchingly set aside state laws which may locally

 appeal to the chauvinistic attitudes that citizens from other states have no business

 participating in their electoral process. The First Amendment and the principles

 for which it stand is simply more important and is an agile weapon against

 outdated sensibilities of state chauvinism. Simply stated, the State of New Jersey

 gave up the right to exclude United States citizens and residents from participating

 in its electoral process when in ratified the Constitution.

       As this Court is well aware, this court initially dismissed Plaintiffs’

 complaint challenging New Jersey’s requirement that petition circulators for
                                            5
Case 3:16-cv-01854-PGS-DEA Document 56-1 Filed 10/04/19 Page 6 of 21 PageID: 785




 candidate nominating petitions must be registered voters of New Jersey enrolled in

 the political party named on the candidate’s nominating petition on the novel

 theory that petition circulators who are not registered with New Jersey’s affiliate of

 a national political party are somehow raiding their own political party. The Third

 Circuit, in reversing and remanding this case back to this court, made clear that: (1)

 strict scrutiny applies to the review of residency restriction imposed on political

 party candidate nominating petitions; and (2) a state political party is merely an

 affiliate of the national political party, such that, party members resident outside of

 New Jersey are still members of the same political and cannot “raid” their own

 party. See, Exhibit A, at Third Circuit Opinion, pp. 10-11. Subsequent to the

 Third Circuit’s opinion in this case, Defendants’ novel “party raiding” defense in

 support of the New Jersey voter registration requirement is no longer a valid

 defense as applied to Plaintiffs Arsenault and Pool’s desire to circulate New Jersey

 nominating petitions to New Jersey members of the same political party with

 which they are affiliated and strict scrutiny applies to this court’s review of the

 challenged statute. Accordingly, the statute can only survive Plaintiffs’

 constitutional challenge if Defendants’ can show that the challenged statute is

 narrowly tailored to advance a compelling governmental interest. Defendants

 cannot make such a showing and, therefore, the challenged statute is

 unconstitutional.


                                            6
Case 3:16-cv-01854-PGS-DEA Document 56-1 Filed 10/04/19 Page 7 of 21 PageID: 786




       Plaintiffs invite this court to join the overwhelming majority of courts that

 have struck down these offensive enactments against free speech and association.

 In support, Plaintiffs have developed an undisputed factual that Plaintiff Arsenault

 and Pool are willing to submit to the subpoena power of the State of New Jersey

 for purposes of any investigation and/or prosecution of any allegation of petition

 fraud, a scheme which district and courts of appeal have unanimously agreed more

 narrowly satisfies New Jersey’s legitimate state interest in protecting the integrity

 of its elections processes than a blanket ban on out-of-state petition circulators.

       Accordingly, the challenged statute is unconstitutional and Plaintiffs’ motion

 for summary judgment must be granted.

 II.   STANDARD OF REVIEW

       1.     Summary Judgment

       Summary judgment is appropriate “if the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the affidavits, if any, show

 that there is no genuine issue as to any material fact and that the moving party is

 entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317,

 322 (1986)(quoting Fed. R. Civ. P. 56(c)).

       2.     First Amendment Standard of Review

       State regulation of petition circulation is reviewed under the following

 framework:


                                            7
Case 3:16-cv-01854-PGS-DEA Document 56-1 Filed 10/04/19 Page 8 of 21 PageID: 787




        When deciding whether a state election law violates First and
        Fourteenth Amendment associational rights, we weigh the character
        and magnitude of the burden the State’s rule imposes on those rights
        against the interests the State contends justify that burden, and
        consider the extent to which the State’s concerns make the burden
        necessary. Regulations imposing severe burdens on Plaintiffs’ rights
        must be narrowly tailored and advance a compelling state interest.
        Lesser burdens, however, trigger less exacting review, and a State’s
        important regulatory interests will usually be enough to justify
        reasonable, nondiscriminatory restrictions. No bright line separates
        permissible election-related regulation from unconstitutional
        infringements on First Amendment freedoms.

 Timmons v. Twin Cities Area New Party, 520 U.S. 351, 358-59 (1997)(internal

 quotation marks and citations omitted). Where strict scrutiny applies, Defendants’

 burden is “formidable.” FEC v. Wisc. Right to Life, 551 U.S. 449, 127 S.Ct. 2652,

 2664 (2007).

        The United States Supreme Court has applied strict scrutiny analysis to state

 voter registration requirements to circulate of ballot initiative petitions, where, as

 here, a law imposes substantial or severe burdens on petition circulation. See,

 Buckley v. Am. Const. Law Found., 525 U.S. 182, 192 n.12 (1999) (identifying

 “now settled approach” that state regulations imposing severe burdens on speech

 are subject to strict scrutiny).

        In evaluating ballot access cases, courts must “be vigilant . . . to guard

 against undue hindrances to political conversations and the exchange of ideas.”

 Buckley v. American Constitutional Law Foundation, 525 U.S. 182, 192 (1999).

 The Supreme Court has twice considered statutes that restrict who may circulate
                                            8
Case 3:16-cv-01854-PGS-DEA Document 56-1 Filed 10/04/19 Page 9 of 21 PageID: 788




 election petitions in support of ballot access, and has twice invalidated the

 restriction. In Meyer v. Grant, 486 U.S. 414 (1988), the Court struck down

 Colorado’s prohibition on paid petition circulators. Holding that the restriction

 was “a limitation on political expression subject to exacting scrutiny” the Court

 reasoned that the state had failed to justify the burden on advocates’ free speech

 rights. Meyer, 486 U.S. at 420. In Buckley, the Court invalidated a requirement

 that petition circulators be registered voters of the state, holding that the

 “requirement cuts down the number of message carriers in the ballot-access arena

 without impelling cause.” Buckley, 525 U.S. at 197. Accordingly, the voter

 registration requirement of N.J.S.A. § 19:23-11 is flatly black letter law

 unconstitutional under strict scrutiny analysis articulated by the Supreme Court.

 III.   ARGUMENT

 A.     Strict Scrutiny Analysis Applies to Review of N.J. Stat. Ann. § 19:23-11
        Voter Registration and Residency Requirement for the Circulation of
        New Jersey Political Party Nominating Petitions.

        N.J. Stat. Ann. § 19:23-11 requires that petition circulators of New Jersey

 nominating petitions for political party candidates must be New Jersey registered

 voters enrolled in the political party named on the petition. The voter registration

 requirement amounts to an in-state residency requirement because only New Jersey

 resident may lawfully be registered voters in New Jersey. Accordingly, the




                                             9
Case 3:16-cv-01854-PGS-DEA Document 56-1 Filed 10/04/19 Page 10 of 21 PageID: 789




  challenged statute is properly considered a residency requirement under existing

  case law.

        There now exists wide consensus among federal district and circuit courts of

  appeal that in-state residency requirements for the circulation of initiative,

  referendum and candidate petitions are unconstitutional. Restrictions which

  decrease the number of available message carriers impose a severe restriction on

  “core” First Amendment speech and such restrictions are subject to strict scrutiny

  analysis and can only survive if the state demonstrates that the residency

  requirement is narrowly tailored to advance a compelling governmental interest.

  Every court to have considered this issue – including the Third Circuit and other

  district courts within this circuit – has held that the state’s only legitimate interest

  in making sure that circulators are available for any investigation and/or

  prosecution of allegations of petition fraud are more narrowly advanced by

  requiring the out-of-state circulator to consent to the state’s jurisdiction as a

  condition precedent to being allowed to circulate petitions in their state.

        In evaluating ballot access cases, courts must “be vigilant . . . to guard

  against undue hindrances to political conversations and the exchange of ideas.”

  Buckley v. American Constitutional Law Foundation, 525 U.S. 182, 192 (1999).

  The Supreme Court has twice considered statutes that restrict who may circulate

  election petitions in support of ballot access, and has twice invalidated the


                                              10
Case 3:16-cv-01854-PGS-DEA Document 56-1 Filed 10/04/19 Page 11 of 21 PageID: 790




  restriction. In Meyer v. Grant, 486 U.S. 414 (1988), the Court struck down

  Colorado’s prohibition on paid petition circulators. Holding that the restriction

  was “a limitation on political expression subject to exacting scrutiny” the Court

  reasoned that the state had failed to justify the burden on advocates’ free speech

  rights. Meyer, 486 U.S. at 420. In Buckley, the Court invalidated a requirement

  that petition circulators be registered voters of the state, holding that the

  “requirement cuts down the number of message carriers in the ballot-access arena

  without impelling cause.” Buckley, 525 U.S. at 197.

        Although Buckley expressly reserved the question of whether residency

  requirements like the one at issue in this action would be unconstitutional, Buckley,

  525 U.S. at 197, every federal court to address in-state circulator restriction, where

  the circulators are willing to place themselves under the jurisdiction of the state in

  which they want to circulate election petitions has expressly relied on Buckley and

  Meyer to hold such requirements unconstitutional in the context of both ballot

  initiative and candidacy petitions. See Citizens in Charge v. Gale, 810 F.Supp.2d

  916 (D. Neb. 2011) (invalidating state residency requirement for circulators of

  candidacy and ballot initiative petitions); Nader v. Blackwell, 545 F.3d 459 (6th

  Cir. 2008) (invalidating state residency requirement for circulators of presidential

  candidacy petitions); Nader v. Brewer, 531 F.3d 1028 (9th Cir. 2008) (same);

  Daien v. Ysursa, 711 F.Supp.2d 1215 (D. Idaho 2010) (same); Krislov v. Rednour,


                                             11
Case 3:16-cv-01854-PGS-DEA Document 56-1 Filed 10/04/19 Page 12 of 21 PageID: 791




  226 F.3d 851 (7th Cir. 2000) (invalidating residency requirement for circulators of

  petition for congressional candidacy petitions); Libertarian Party of Virginia v.

  Judd, 718 F.3d 308 (4th Cir. 2013) (invalidating state residency requirement for

  circulators of candidacy petitions).

        The modern trend continues, in 2015, Judge Dalzell of the United States

  District Court for the Eastern District of Pennsylvania preliminarily and

  permanently enjoined enforcement of the in-state witness restriction imposed upon

  the circulation of nomination papers pursuant to 25 P.S. 2911(d), as applied to

  candidates for the Green and Libertarian parties of Pennsylvania. Green Party of

  Pennsylvania v. Aichele, 89 F.Supp3d 723 (E.D. Pa. 2015). Judge Hall of the

  United States District Court for the District of Connecticut enjoined the in-state

  witness restriction on the circulation of nomination petitions for candidates for

  both major and minor political parties. Wilmoth v. Merrill, 2016 WL 829866 (D.

  Conn., March 1, 2016); Libertarian Party of Connecticut v. Merrill, 2016 WL

  10405920 (D. Conn., January 26, 2016). And, last year, the Third Circuit reversed

  and remanded dismissal of the complaint filed in this action instructing this court

  to apply strict scrutiny analysis.

        In Nader v. Brewer, 531 F.3d 1028 (9th Cir. 2008), the United States Court

  of Appeals for the Ninth Circuit reviewed an Arizona requirement that circulators

  of candidate nominating petitions be residents of Arizona. Id. at 1036. The Ninth


                                            12
Case 3:16-cv-01854-PGS-DEA Document 56-1 Filed 10/04/19 Page 13 of 21 PageID: 792




  Circuit concluded that that strict scrutiny analysis of Arizona’s residency

  requirement was compelled by the Supreme Court’s decision in Buckley v. Am.

  Constitutional Law Found., Inc., 525 U.S. 182, 194-95 (1999). As Nader noted,

  “[t]he Court held in Buckley significantly reducing the number the number of

  potential circulators imposed a severe burden on rights of political expression.”

  Nader, 531 F.3d at 1036. Extending the rational from Buckley that laws severely

  burdening speech must be subject to strict scrutiny review, the Ninth Circuit in

  Nader properly concluded that the Arizona residency requirement was subject to

  strict scrutiny because it “exclude[d] from eligibility all persons who support the

  candidate but who…live outside the state of Arizona. Id.

        Also using the rational of Nader, the Ninth Circuit recently invalidated

  Montana’s registered-voter requirement that a political committee’s designated

  treasurer be a registered Montana voter, a claim that Plaintiffs advanced in this

  action as part of their Amended Complaint, which the Ninth Circuit deemed

  “significantly less burdensome than the requirements at issue in Buckley and

  Nader” and invalidated under the less stringent exacting scrutiny. See, National

  Association for Gun Rights, Inc. (NAGR). v. Mangan, et al., No. 18-35010, slip

  op. at pp. 33-34 (9th Cir. Aug. 12, 2019) . The Court in NAGR explained that:

        The particular First Amendment harm that restrictions on petition
        circulators pose is that they “limit the number of voices who will
        convey the initiative proponents’ message and, consequently, cut


                                           13
Case 3:16-cv-01854-PGS-DEA Document 56-1 Filed 10/04/19 Page 14 of 21 PageID: 793




        down the size of the audience proponents can reach.” Buckley, 525
        U.S. at 194-95

  NAGR, slip op. at p. 33.


  B.    New Jersey’s Party Affiliation Requirement Is “Immaterial” When
        Circulators are Members of the Same National Political Party Named
        on the Nominating Petition.

        In addition to the voter registration requirement imposed by N.J. Stat. Ann. §

  19:23-11, the statute requires that petition circulators must be members of the same

  political named on the nominating petition.

        In its opinion reversing this court’s dismissal of Plaintiffs’ complaint in this

  action, the Third Circuit explained that:

        The plain language of N.J. Stat. Ann. § 19:23-11 makes clear that
        one’s residency is the sine qua non for determining whether he or she
        may lawfully circulate nomination petition in New Jersey.
        Specifically, the relevant portion of the statute states that “[t]he person
        who circulates the petition shall be a registered voter in this State
        whose party affiliation is of the same political party named in the
        petition.” N.J. Stat. Ann. § 19:23-11 (emphasis added in the original).
        New Jersey seeks to inoculate the “in this State” language by arguing
        that the statute, as a whole, should be more appropriately regarded as
        imposing a “party affiliation” restriction, not a residency
        restriction….This argument, however, is unavailing. Wilmoth and
        Pool are dues-paying members of the Democratic and Republican
        Parties, respectively yet remain barred under N.J. Stat. Ann. § 19:23-
        11 from circulating nomination petition in New Jersey. Their party
        affiliations, in other words, are immaterial; instead, it is the fact that
        they reside out of state that prevents them from circulating petitions.
        Because New Jersey’s residency requirement for circulators restricts
        “core political speech” strict scrutiny is warranted.

  See, Exhibit A, at pp 10-11.

                                              14
Case 3:16-cv-01854-PGS-DEA Document 56-1 Filed 10/04/19 Page 15 of 21 PageID: 794




  C.    Evidence Supports Strict Scrutiny Analysis

        The record support the obvious fact that a law which prevents otherwise

  willing out-of-state professional circulators to circulate initiative and referendum

  petitions in Montana necessarily reduces the pool of circulators available to

  initiative and referendum proponents in Montana. Literally, over 310,000,000

  American citizens are prohibited from freely circulating initiative and referendum

  petitions in Montana. The math, alone, triggers strict scrutiny analysis.

        However, additional evidence supports this necessary legal conclusion as

  well. The record establishes that Plaintiff Arsenault (who was substituted for

  Plaintiff Wilmoth in Plaintiffs’ Amended Complaint) is, like Wilmoth, a registered

  member of the Massachusetts Democratic party. Pl. Statement of Undisputed

  Facts, ¶4. Trenton Pool is affiliated with the Texas Republican Party (Texas does

  not register party affiliations). Pl. Statement of Undisputed Facts, ¶¶9, 10.

  Both Alex Arsenault and Trenton Pool are willing to submit to the subpoena

  authority of the State of New Jersey in order to freely circulate nomination

  petitions for their party’s candidates in future New Jersey primary elections. Pl.

  Statement of Undisputed Facts, ¶¶8, 14.

        Both Plaintiffs Arsenault and Pool are professional circulators.           Pl.

  Statement of Undisputed Facts, ¶¶4, 5, 6, 12. Both Plaintiffs Arsenault intend to

  bid for contracts to circulate nomination petitions for their party’s candidates in


                                            15
Case 3:16-cv-01854-PGS-DEA Document 56-1 Filed 10/04/19 Page 16 of 21 PageID: 795




  New Jersey in future primary election contests. Pl. Statement of Undisputed Facts,

  ¶¶7, 13. Arsenault has made at least 1 prior bid to secure a contract to circulate

  election petitions in New Jersey. Pl. Statement of Undisputed Facts, ¶92.

        The residency requirement imposed by New Jersey impairs Frist

  Amendment core political speech in a number of ways. First in increases the cost

  of conducting or managing a petition drive for the circulators an candidates. Pl.

  Statement of Undisputed Facts, ¶¶79, 80, 81. Second, the in-state witness limits

  the ability of out-of-state professional circulators from being able to collect as

  many valid signature as quickly as possible. Pl. Statement of Undisputed Facts,

  ¶¶82, 83, 84. It is difficult to recruit new, in-state circulators who would not need

  to work with a witness. Pl. Statement of Undisputed Facts, ¶¶90, 91. Plaintiff

  Arsenault does not currently know of anyone in New Jersey who is willing to serve

  as an in-state witness. Pl. Statement of Undisputed Facts, ¶103.

        Plaintiff Arsenault has never failed to secure ballot access when he was able

  to tap into the national market of professional petition circulators to help secure the

  needed signatures to secure ballot access. Pl. Statement of Undisputed Facts, ¶95.

  New petition circulators, however, have a lower signature petition validity rate

  than trained professional circulators. Pl. Statement of Undisputed Facts, ¶101.




                                            16
Case 3:16-cv-01854-PGS-DEA Document 56-1 Filed 10/04/19 Page 17 of 21 PageID: 796




        Plaintiff Arsenault has never been accused of petition fraud. Pl. Statement

  of Undisputed Facts, ¶100. No one working for Plaintiff Arsenault has ever been

  accused of petition fraud. Pl. Statement of Undisputed Facts, ¶100.

        Defendant is able to contact other states and request information on their

  voter registration records, but has no direct access to voter registration records

  maintained by other states. Pl. Statement of Undisputed Facts, ¶50. Defendant is

  not aware of any instances of petition fraud in New Jersey. Pl. Statement of

  Undisputed Facts, ¶54.      Defendant is not aware of any professional petition

  circulation firms in New Jersey.        Pl. Statement of Undisputed Facts, ¶53.

  Defendant is not aware of any communication from either the New Jersey

  Republican or Democratic Party seeking to limit petition circulators to members of

  their political party. Pl. Statement of Undisputed Facts, ¶55.

  D.    New Jersey’s Challenged Residency Requirement for Nomination
        Petition Circulators is Not Narrowly Tailored to Advance a Compelling
        Governmental Interest.

        Once this Court determines political speech has been burdened and that strict

  scrutiny must be applied; it is presumed that the law, or regulation, or policy is

  unconstitutional. Burdick v. Takushi, 504 U.S. 428, 434 (1992). The government

  then has the burden to prove that the challenged law is constitutional. Federal

  Election Com’n v. Wisconsin Right to Life, Inc., 551 U.S. 449, 450-51 (2007). To

  withstand strict scrutiny, the government must prove that the law is necessary to


                                            17
Case 3:16-cv-01854-PGS-DEA Document 56-1 Filed 10/04/19 Page 18 of 21 PageID: 797




  achieve a compelling governmental interest. Id. If this is proved, the state must

  then demonstrate that the law is also narrowly tailored to achieve the asserted

  interest. Id.

        In order to meet its burden of proof, the government “must do something

  more than merely posit the existence of the disease sought to be cured.” Turner

  Broad. Sys., Inc. v. FCC, 512 U.S. 622, 664 (1994) (citing Quincy Cable TV, Inc.

  v. FCC, 768 F.2d 1434, 1455 (1985)). In other words, the government must

  factually prove the existence of the evil and that the asserted interest is necessary

  and narrowly tailored to remedy that evil. In the instant action, there is no

  evidence of any prior instance of nomination petition fraud in New Jersey, so New

  Jersey does not have any right to regulate the process further. See. Pl. Statement

  of Undisputed Facts, ¶54.

        Under the requirement that any policy must be narrowly tailored to advance

  the asserted compelling governmental interest, Defendants cannot forego a policy

  which is clearly less burdensome on free speech and association rights in favor of

  the policy challenged in this action.

        Plaintiffs readily concede that New Jersey has a compelling governmental

  interest in the integrity of its election process including the circulation of initiative

  and referendum petitions. As part of that compelling state interest, the State of

  New Jersey has a compelling governmental interest in ensuring compliance with its


                                             18
Case 3:16-cv-01854-PGS-DEA Document 56-1 Filed 10/04/19 Page 19 of 21 PageID: 798




  election laws and the ability to subpoena anyone involved in the election process

  for any subsequent investigation, court proceeding and even prosecution.

        To establish the need to regulate non-resident circulators, Defendants must

  prove that non-residents are more likely to commit fraud then residents.

  Defendants have produced no such evidence in this action. The court in

  Libertarian Party of Virginia v. Judd, 881 F.Supp. 2d 719 (E.D. Va. 2012) rejected

  Defendants’ citation to instances of non-residents engaging in voter fraud, this

  allegation does not support the contention that the fraud was committed because

  these individuals were non-residents. In this action there is no allegation of prior

  fraud – at all. Multiple federal courts have rejected the idea that a non-resident

  circulators are inherently less honest. See, e.g., Meyer, 486 U.S. at 426; Brewer,

  531 F.3d at 1037; Yes on Term Limits v. Savage, 550 F.3d 1023, 1029 (10th Cir.

  2008). No federal court has ever accepted that a circulator’s voter registration

  status implicates suspicion of honesty.

        To the extent that Defendant alleges that the in-state residency requirement

  is necessary to make sure that circulators are within the state’s subpoena power,

  the courts in Brewer, Yes on Term Limits, Citizens in Charge v. Gale, 810

  F.Supp.2d 916 (D. Neb. 2011), Libertarian Party of Virginia v. Judd, 718 F.3d 308

  (4th Cir. 2013), Green Party of Pennsylvania v. Aichele, 89 F.Supp.3d 723 (E.D.

  Pa. 2015) have all ruled that such an interest is not narrowly tailored, as states


                                            19
Case 3:16-cv-01854-PGS-DEA Document 56-1 Filed 10/04/19 Page 20 of 21 PageID: 799




  could require circulators to submit to their subpoena power before becoming a

  circulator.   Plaintiffs Arsenault and Pool, in this action have already attested that

  they are willing to submit to the jurisdiction and subpoena power of New Jersey as

  a condition to being permitted to freely circulate initiative and referendum petitions

  in New Jersey. Pl. Statement of Undisputed Facts, ¶¶8, 14.

        Accordingly, New Jersey’s restriction that only New Jersey residents may

  lawfully circulate nomination petitions in New Jersey is not narrowly tailored to

  advance a compelling governmental interest. Therefore, Plaintiffs’ motion for

  summary judgment should be granted.

  IV.   CONCLUSION

        For all the foregoing stated reasons, Plaintiffs’ motion for summary

  judgment as to Counts I, II, III & IV should be granted.

                                          Respectfully submitted,



  Dated: October 4, 2019                  __/s/ Paul A. Rossi________
                                          Paul A. Rossi
                                          Counsel for Plaintiffs
                                          IMPG Advocates, Inc.
                                          316 Hill Street
                                          Mountville, PA 17554
                                          717.681.8344
                                          Paul-Rossi@comcast.net




                                            20
Case 3:16-cv-01854-PGS-DEA Document 56-1 Filed 10/04/19 Page 21 of 21 PageID: 800




                            CERTIFICATE OF SERVICE

        Plaintiffs, by and through their undersigned legal counsel, hereby certify that

  on this date, they have caused a true and correct copy of the foregoing document to

  be filed with the Clerk of the Court for the United States District Court for the

  District of New Jersey by using the Court’s CM/ECF system.

        I further certify that all participants in this case are registered CM/ECF users

  and that service will be accomplished through the CM/ECF system.


  Dated: October 4, 2019                         s/ Paul A. Rossi_________
                                                 Paul A. Rossi
                                                 Counsel to Plaintiffs




                         WORD COUNT CERTIFICATION

        Plaintiffs, by ad through their undersigned legal counsel, hereby certifies

  that the body of the foregoing document contains 3,973 words as determined by

  Microsoft Word’s word count function.

  Dated: October 4, 2019                         s/ Paul A. Rossi_________
                                                 Paul A. Rossi
                                                 Counsel to Plaintiffs




                                            21
